DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, fig’s 1-3 (claims 1-12, 14, and 17 according to applicant) in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that the species are not independent or distinct as claimed. This is not found persuasive because the various species both have different shapes and different connection mechanisms, making the various species independent and distinct species.
The requirement is still deemed proper and is therefore made FINAL.
The examiner further notes that many of the claim terms and recitations in claims 1-12, 14, and 17 are unclear, therefore, it is unclear to the examiner how, or if, these claims relate to the species of 1-3 as asserted by applicant.
Claims 13, 15, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Many claimed elements are not found / labeled in 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Many examples of indefinite or confusing claim language are given below, however, there are too many language issues and antecedent basis issues to name. Applicant is requested to thoroughly review and correct the terminology and language used in the claims. 
The claims are replete with alternate (“or”) recitations and “and/or” recitations which render the scope of the claims unclear. Because of these recitations the claims include elements not actually disclosed (those encompassed by "or” and “and/or”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
The term "comparable" in claims 3, 4, 9, 10 is a relative term which renders the claim indefinite.  The term "comparable" is not defined by the claim, the specification does not provide 
Claim 1 lines 3-4 recite “a peripheral surface or a plurality of peripheral wall.” This is confusing. Presumably the second recitation was intended to be “or a plurality of peripheral surfaces” or similar. Further, it is unclear why either a wall or a plurality of walls is claimed when the embodiment claimed has multiple walls and it does not appear it would operate with only a single wall.
Claim 1 line 6 recites “a lateral or peripheral boundary.” It is unclear why alternate terms are used for one item. 
Claims 1 lines 6 and 8 use the same term “one coupling connector” for two different connectors. Different terms should be used for different connectors, using the same term for different items creates antecedent basis issues. 
Claim 1 lines 7 and 9 recites “coupling connectors on or defining,” this is confusing. Are they on or do they define the surface?
Claim 1 line 11 recites “of an inter-block connector,” however, “one coupling connector” was previously claimed in the claims, and there are no other connectors on the block of the embodiment claimed. Therefore, it is unclear why a different term is now used to reference the same item. Further, directions and axes of this connector are used as a reference, however, this item is not located on the block itself, therefore, these directions and axes are not useful in defining elements in the claim. 
Claim 1 lines 12-14 recite details of an “inter-block connector,” but no inter-block connector was previously claimed, only a reference was made with relation to the peripheral 
Claim 4 line 6 recites “a building block connector,” when “one coupling connector,” “one peripheral connector, and “an inter-block connector” were all previously claimed. It is unclear which is intended to be referenced and why another new term is used for the same item. 
Claim 6 recites “at least one male-type coupling connector,” but presumably this is one of the “one coupling connector” of claim 1, already recited. Again, it is unclear why a different term is used for the same element and also lacks proper antecedent basis. 
Claim 7 recites “a first split plane” and “a second split plane,” but these are not found in the drawings, therefore, it is unclear which split planes are being referenced. 
Claim 8 recites “first transversal end” and “second transversal end,” these items are also not found / labeled in the drawings and it is unclear what is intended to be referenced or what is being claimed. 
Claim 9 recites a peripheral wall “depth,” but, again, no label is found in the drawing and it is exceedingly unclear what “depth” dimension is intended to be referenced. 
Claims 11, 12, 14, and 17 have similar issues. Appropriate review and correction of all confusing, duplicate, alternative, and unclear claim language is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wizenberg et al. (US Patent No. 8,888,552) in view of Suzuki (US Patent No. 4,964,833).
In Reference to Claim 1-10
 	Wizenberg teaches (Claim 1) A building block comprising a main body (item 1404, fig’s 18 and 19), a first coupling surface on a first side of the main body (top surface, fig. 18A), a second coupling surface on a second side of the main body which is opposite facing to the first coupling surface (bottom surface, fig. 18B), one peripheral wall having a peripheral surface or a plurality of peripheral wall having a plurality of peripheral surface extending between the first coupling surface and the second coupling surface and defining a lateral or peripheral boundary of the main body (side surfaces, fig’s 18A and 18B), one coupling connector or a plurality of coupling connectors on or defining the first coupling surface and defining a first coupling direction (top surface projections, fig. 18A), one coupling connector or a plurality of coupling connectors on or defining the second coupling surface and defining a second coupling direction (recesses in bottom, fig. 18B), and one peripheral connector or a plurality of peripheral connectors formed on a peripheral wall (side male and female connectors, items 1406 and 1408, fig’s 18 and 14); [], the inter-block connector having a center axis defining a connection axis and a connection direction and having a transversal dimension which is measured in a direction orthogonal to the connection axis and passing through the center axis (items 1406 and 1408, fig’s 14 and 18); []; wherein the peripheral connector has an axial extent defined in the connection direction and a transversal extent defined in a direction orthogonal to the connection direction and orthogonal to the split surface or the split plane or orthogonal to the first coupling surface and/or the second coupling surface or orthogonal to the peripheral surface on which it is formed (axial and transverse extents of side male and female connectors, items 
	(Claim 3) wherein the coupling connector has an axial extent, the axial extent being measured with respect to the coupling surface on which the coupling connector is formed, and wherein the axial extent of the coupling connector and the axial extent of the peripheral connector are same or comparable (items 1406 and 1408, fig’s 14 and 18);
(Claim 4) wherein the plurality of peripheral connectors comprises one male-type peripheral connector (a side item 1406, fig’s 14 and 18) and/or one female type peripheral connector (a side item 1408, fig’s 14 and 18); and wherein the male-type peripheral connector protrudes from the peripheral surface and extends orthogonally away from the peripheral surface along the connection direction (side item 1406, fig’s 14 and 18), and wherein the female-type peripheral connector has a partial receptacle compartment for receiving a building block connector and defined by a partial receptacle wall, the partial receptacle wall projecting away from the peripheral surface and extending into the main body for an axial extent comparable to the axial extent of the coupling connector (side item 1408, fig’s 14 and 18);
(Claim 6) wherein at least one male-type coupling connector is formed on the first coupling surface (top items 1406, fig. 18A), [];
(Claim 8) wherein the peripheral connector has a first transversal end on the first coupling surface and a second transversal end of the second coupling surface (it is unclear what is attempting to be claimed as these items are not labeled; as best understood the side items 1406 and 1408 of fig. 18 meet these limitations);

(Claim 10) wherein the peripheral connector comprises at least one male-type partial connector wherein the male-type [] connector has a transversal extent which comparable to, equal with or exceeding the depth of the peripheral wall, and/ or the male-type partial connector has a transversal end which projects and protrude beyond the first coupling surface or the second coupling surface (again this is exceedingly unclear since the wall does not have a depth, also this feature is unlabeled; as best understood this appears to be the female peripheral connectors that have similar dimensions to the male type connector, side items 1408 and 1406 meet these limitations, fig. 18).
	Wizenberg fails to teach the feature of a partial connector of claims 1, 2, 5, 6, 7 and 10.  
	Suzuki teaches (Claim 1) wherein [a] connector is a partial connector of an inter-block connector (partial plugs 2’, and partial recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7); wherein the partial connector being an axially split portion of the inter-block connector and comprising an axially extending split surface which defines a split plane, and the split surface extends along a splitting direction which is parallel to the connector axis of the inter-block connector (split surfaces of partial plugs 2’, and partial recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7); and wherein the transversal extent of the partial connector is a fraction of the transversal dimension of the inter-block connector or of the coupling connector (column 6 lines 10-12 and 62-63, half);

(Claim 5) wherein the split surface of the [] connector and [a] first coupling surface or [a] second coupling surface are in same facing direction; and/or wherein the split surface is flush with or proximal to the first coupling surface or the second coupling surface (fig’s 6 and 7, the split surfaces face both side coupling surface and are proximal to the top and bottom surfaces, note this claim is recited in the alternative and is very broad);
(Claim 6) [], wherein the split surface of the peripheral connector and the first coupling surface are facing in a same facing direction and/or the split surface is flush with or proximal to the first coupling surface (fig’s 6 and 7, the split surfaces face both side coupling surface and are proximal to the top and bottom surfaces, note this claim is recited in the alternative and is very broad);
(Claim 7) wherein the transversal extent of the peripheral connector is defined by a first split plane and a second split plane which is parallel to the first split plane and the connector axis (unclear what is attempting to be claimed, “first” and “second” split planes are not shown / labeled; as best understood, fig’s 6 and 7 show multiple split planes defining a transversal extent of a connector);
(Claim 10) male type partial connector (partial connectors 2’, fig’s 6 and 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the building block of Wizenberg with the feature of partial or split connectors as taught by the building block of Suzuki for the purpose of 
 	Given the confusing nature of the claims and claim terms it is unclear whether the orientation or particular location of the elements is met in the above cited references. However, broadly interpreted, the examiner believes all of the elements are met. However, in the alternate view that some of the orientations or locations of the elements are not met, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the connectors in any particular desired orientation or arrangement simply as a matter of engineering design choice, since it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since all of the features of top, bottom, and peripheral male and female connectors is taught in Wizenberg, and, since the features of partial male and female connectors with a split surface is taught in Suzuki, merely arranging these connectors in a slightly different manner would not change the operation of the device and is, therefore, not a patentable advance. 

In Reference to Claims 11, 12, 14, and 17
 	Wizenberg teaches (Claim 11) A building block comprising: a top wall, the top wall having a boundary delimiting a top wall upper surface and a top wall lower surface (top and bottom surface of top wall of item 1404, fig. 18A), a bottom end (bottom of item 1404, fig. 18B), a peripheral wall extending orthogonally from the boundary to define the bottom end and comprising a peripheral wall inner surface and a peripheral wall outer surface (inner and outer 
(Claim 12) wherein the male-type full connector is matched with the female connector inside the internal compartment and the female-type full connector is matched with the male connector on the top wall (top items 1406, fig’ 18A, and bottom recesses, fig. 18B, not separately labeled);

	Wizenberg fails to teach the feature of a partial connector of claims 11 and 14.  
	Suzuki teaches (Claim 11) partial connectors; wherein each said partial connector is a partitioned portion of a full connector and having a partitioning surface which divides, delineates or defines the partial connector from the full connector (partial plugs 2’, and partial recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7), [], and wherein the partitioned portion and the partitioning surface extends axially along a direction parallel to the coupling axis of the full connector (split surfaces of partial plugs 2’, and partial recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7); []; wherein the partitioned surfaces of the plurality of partial connectors are either flush with or proximal the top wall upper surface and facing away the bottom end or flush with or proximal the bottom end and facing away from the top wall upper surface (partitioned surfaces are proximal the top, bottom, and sidewalls; fig’s 6 and 7); and wherein the plurality of partial connectors includes at least one partial connector of a male-type full connector (partial plugs 2’, fig’s 6 and 7) and at least one partial connector of a female-type full connector which is shaped and sized to match and engage with the male-type full connector (partial recesses 62A, 62B, 62C, 62D, fig’s 6 and 7);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the building block of Wizenberg with the feature of partial or split connectors as taught by the building block of Suzuki for the purpose of allowing the blocks to be able to connect in a wider variety of arrangements and configurations as taught by Suzuki (column 1 lines 19-63), making the block system more versatile, and more interesting and attractive to the users. 
 	Given the confusing nature of the claims and claim terms it is unclear whether the orientation or particular location of the elements is met in the above cited references. However, broadly interpreted, the examiner believes all of the elements are met. However, in the alternate view that some of the orientations or locations of the elements are not met, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the connectors in any particular desired orientation or arrangement simply as a matter of engineering design choice, since it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since all of the features of top, bottom, and peripheral male and female connectors is taught in Wizenberg, and, since the features of partial male and female connectors with a split surface is taught in Suzuki, merely arranging these .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711